Citation Nr: 1717007	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  15-35 455A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Lincoln Day One Brokering Center in Lincoln, Nebraska.  Jurisdiction rests with the RO in Oakland, California, which certified the appeal.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age, defined as 75 or more years of age.  38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hearing loss and tinnitus that he claims are directly related to acoustic trauma during military service.  He argues that he was exposed to noise from various military firearms and explosives including the M-1 Garand, M-1 Carbine, M-1918 Browning Automatic Rifle (BAR), 105MM Howitzers, and hand grenades during training exercises.  

However, the Veteran's DD Form 214 lists his military occupational specialty (MOS) as a supply clerk, an occupation that has not been found by the Department of Defense to entail a probability of noise exposure under the Duty MOS Noise Exposure Listings.  See VA Adjudication Manual M21-1, Part III, Subpart iv, chpt. 4, § B, para 4 (e) (indicating that the Duty MOS Noise Exposure Listing must be considered to assess whether in-service noise exposure is established based on circumstances of service).  Thus, acoustic trauma cannot be conceded based upon his MOS.  Even so, the Board has considered that the Veteran qualified as a rifle sharpshooter and therefore had at least some degree of hazardous noise exposure.  See 38 U.S.C.A. § 1154(a) (West 2014).  

In support of his claim, the Veteran has submitted a private audiological evaluation from July 2011, which contains the results of an audiogram provided in graph form.  Because the results of the evaluation are clear, the Board has proceeded with an effort to make a reasonable interpretation of the lay-readable audiometric results.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at 3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the United States Court of Appeals for Veterans Claims (Court) determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

To that end, and according to these private audiological results, pure tone thresholds in the right ear were 15, 20, 15, 50, and 75 decibels, respectively, and for the left ear at the same frequencies were 20, 15, 30, 65, and 70 decibels.  The audiologist determined that the results of the pure tone audiometry reveal moderate to severe high frequency sensorineural hearing loss.  Speech reception thresholds were observed at 15 decibels with excellent speech discrimination ability at both ears and no significant PIPB rollover.  The Board notes that, although the audiogram shows bilateral impaired hearing for VA purposes, it is not clear whether testing was in line with 38 C.F.R. § 4.85, to include whether a Maryland CNC controlled speech discrimination test was used.  

The Veteran was then examined by VA in August 2013, for the specific purpose of obtaining an opinion as to whether his hearing loss and tinnitus could be related to service.  Audiometric findings revealed puretone thresholds in the both ears of CNT (could not test) at 500, 1000, 2000, 3,000, and 4000.  The audiologist reported that the test results were not valid.  She explained that there was poor agreement between speech reception thresholds and pure tone averages.  She also noted that the Veteran effectively communicated at normal levels of conversation which is considered inconsistent with pure tone averages of 65 decibels.  

Speech audiometry revealed speech recognition ability of CNT in both ears as well.  The audiologist noted that use of the speech discrimination score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.  She explained that speech discrimination testing was attempted at 40 decibels above speech reception thresholds of 35 decibels but that the Veteran responded to only a few words in each ear.  His responses were again considered unreliable based on effective communication with examiner at normal conversational levels.  Repeated attempts were made to determine true organic hearing thresholds and speech recognition. 

The audiologist then concluded that there was insufficient evidence to warrant a current diagnosis of hearing loss.  She also determined that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation due in part to the unreliable audiometric test results obtained at that evaluation and to the Veteran reports of the onset of constant bilateral tinnitus approximately 10 years ago.

In this case, the Board finds the VA medical opinion inadequate.  Although the audiologist indicated a full review of all medical evidence of record, the report shows that she overlooked the 2011 private audiological findings which document bilateral hearing loss consistent with military noise exposure.  Given the failure of the  VA audiologist to consider fully the evidence as documented in the record, the Board finds that the examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, an additional medical opinion is needed.

Finally, the Board notes that the VA opinion raises some concern as to the quality of the Veteran's participation during the examination.  The audiologist indicated that poor agreement between speech reception thresholds and pure tone averages were an impediment to obtaining valid results.  She also indicated that the Veteran's ability to communicate effectively at normal conversation levels was considered inconsistent with pure tone averages of 65 decibels.  This statement suggests an inability on the Veteran's part to provide accurate results, which would require a search for a remedy/resolution to the problem causing the inability.  On the other hand, although there is no indication that the Veteran intentionally refused to cooperate, or otherwise attempted to manipulate the test results, he is cautioned concerning his own responsibility to cooperate with VA in these matters.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street).  The Board believes that the Veteran's duty to cooperate with VA includes reporting for, and cooperating during, his VA examination.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991) (individuals applying for benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits).

Accordingly, the case is REMANDED for the following action.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary identification of sources by the Veteran, obtain any outstanding VA treatment records that are not already associated with the claims file.

2.  Then schedule the Veteran for a VA audiological examination.  The electronic claims file should be made available for review in connection with this examination.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The examiner should record a detailed history of in-service and post-service noise exposure.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  
If valid audiometric results cannot be obtained, the examiner should indicate (with explanation) whether such is due to some circumstance(s) unique to the Veteran that render(s) him incapable of providing valid responses (in which case it should be determined whether there are any possible accommodations that would address the problem) or whether it is due to his malingering/failure to cooperate.

The examiner must render an opinion as to whether it is at least as likely as not, (i.e., a 50 percent probability or greater), that the Veteran's current hearing loss and tinnitus are related to his period of military service, or to any incident therein, to include as due to noise exposure.  The audiologist must 1) presume that the Veteran was exposed to some hazardous noise during service, 2) address the Veteran's lay statements regarding continuous symptoms of hearing loss and tinnitus since service, and 3) consider the July 2011 private audiologist's conclusion that the Veteran's hearing problems are consistent with military noise exposure.  

If the audiologist opines that hearing loss and tinnitus are the result of any other process not related to in-service noise exposure, a rationale must be provided to explain fully why the current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  He/she should comment on the likelihood that the Veteran's current hearing loss and tinnitus are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment, or age-related issues.  
The audiologist must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  He/She should take into consideration the Veteran's competent and credible statements regarding his in-service noise exposure, the onset of hearing loss, and continuity of hearing loss since service.  If the examiner rejects the Veteran's reports, he/she should provide a rationale for doing so.

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  After the above actions are completed, readjudicate the issues on appeal. if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to cooperate during VA examination, for example, may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is 





(CONTINUED ON NEXT PAGE)
advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

